Case 1:19-cv-02914-RM-STV Document 15 Filed 12/06/19 USDC Colorado Page 1 of 4




                          IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISRTICT OF COLORADO

  Civil Action No. 19-cv-02914-STV

  ZACHARY HERGENREDER on behalf of himself and all others similarly situated,

           Plaintiff,

  v.

  ALEPH OBJECTS, INC.

           Defendant.

        UNOPPOSED MOTION FOR ORDER (1) VACATING AND RESCHEDULING
   DECEMBER 18, 2019 SCHEDULING CONFERENCE, (2) EXTENDING CURRENT,
   CORRESPONDING DEADLINES, (3) AND PERMITTING PLAINTIFF’S COUNSEL
      TO APPEAR TELEPHONICALLY AT THE SCHEDULING CONFERENCE
 ______________________________________________________________________________

          Zachary Hergenreder (the “Plaintiff” or “Class Representative”), on behalf of himself and

 the class he seeks to represent, by and through his counsel of record, submits the following in

 support of this unopposed motion for entry of an Order (1) vacating and rescheduling the

 Scheduling Conference, currently set for December 18, 2019, to a date in mid-January 2020, (2)

 extending the current, corresponding deadlines commensurate with the date of the rescheduled

 Scheduling Conference, and (3) allowing Plaintiff’s counsel to appear and participate

 telephonically in that hearing.

          1.       On October 14, 2019, Plaintiff filed his Class Action Complaint and Jury Demand

 (“Complaint”) in this action. [Doc. 1]

          2.       By Order dated October 16, 2019, the Court set deadlines for submitting the

 Consent/Non-Consent to Jurisdiction of Magistrate Judge (“Consent/No-Consent Notice”) on or




 4847-0390-3639, v.1
Case 1:19-cv-02914-RM-STV Document 15 Filed 12/06/19 USDC Colorado Page 2 of 4




 before December 4, tendering a proposed Scheduling Order on December 12, and set a Scheduling

 Conference for December 18, at 11:15 a.m. Based on Rule 26, the deadline for conducting a Rule

 26(f) conference was November 29, and the deadline for mandatory disclosures is December 13.

 [Doc. 4]

        3.      On November 7, 2019, Plaintiff served Aleph Objects, Inc., n/k/a Larimer Skyview,

 Inc. (the “Defendant”) with the Summons and Complaint . Defendant’s counsel filed his notice of

 appearance and Defendant filed its answer on November 29 based on the Thanksgiving holiday.

 [Docs. 9 and 10, respectively]. The Parties’ counsel were unable to conduct a Rule 26(f) conference

 on November 29, 2019.

        2.      On December 4, 2019, the counsel for both Parties conferred, and timely filed the

 Consent/No Consent Notice. [Doc. 11] Further, they agreed to conduct their Rule 26(f) conference

 by telephone on December 11. However, the Parties agree that they are unlikely to be able to confer

 with their clients after the Rule 26(f) conference and fully finalize and tender a proposed

 Scheduling Order for the Court to review on the next day, which is the current deadline.

        3.      Further, undersigned has a scheduling conflict on December 18, 2019 and

 respectfully requests that the Court vacate and reschedule the Scheduling Conference to a date in

 mid-January 2020.

        4.      Should the Court be willing to do so to permit the Parties to efficiently prepare for

 that hearing and to meet other related deadlines, the Parties believe it is important for the Court to

 reset the corresponding deadlines for tender of a proposed Scheduling Order and for exchange of

 mandatory disclosures commensurate with the date to which the Court resets the Scheduling

 Conference.


                                                   2
Case 1:19-cv-02914-RM-STV Document 15 Filed 12/06/19 USDC Colorado Page 3 of 4




        5.      Finally, undersigned believes, and Defendant’s counsel does not disagree, that both

 legal counsel can effectively address the matters the Court requires the Parties to address in the

 Scheduling Conference if the undersigned appears and participates telephonically in that hearing.

 A telephonic appearance by the undersigned will eliminate numerous hours of roundtrip travel

 time from Mobile, Alabama and more than a thousand dollars in travel expenses, thereby

 minimizing costs while maintaining efficiency of the proceedings.

        6.      Under D.C.COLO.LCivR 7.1(a), the undersigned states that she has conferred

 regarding this motion with counsel for Defendant, which does not object to the granting of the

 requested relief.

        Thus, the undersigned respectfully requests that the Court enter an Order (1) vacating and

 rescheduling the Scheduling Conference to a dated in mid-January 2020, (2) extending the current,

 corresponding deadlines commensurate with the date of the rescheduled Scheduling Conference,

 and (3) allowing Plaintiff’s counsel to appear and participate telephonically in that hearing.

        Dated: December 6, 2019
                                               Respectfully submitted,


                                               s/       Mary E. Olsen

                                               LANKENAU & MILLER, LLP
                                               Stuart J. Miller (SJM 4276)
                                               sjm@lankmill.com
                                               132 Nassau Street, Suite 1100
                                               New York, New York 10038
                                               P: (212) 581-5005
                                               F: (212) 581-2122

                                               THE GARDNER FIRM, P.C.
                                               Mary E. Olsen
                                               molsen@thegardnerfirm.com
                                               M. Vance McCrary
                                               vmccrary@thegardnerfirm.com
                                               182 St. Francis Street, Suite 103
                                                    3
Case 1:19-cv-02914-RM-STV Document 15 Filed 12/06/19 USDC Colorado Page 4 of 4




                                               Post Office Drawer 3103
                                               Mobile, Alabama 36652
                                               P: (251) 433-8100
                                               F: (251) 433-8181

                                          Attorneys For the Plaintiff
                                          And The Proposed Class
                                  CERTIFICATE OF SERVICE


        I hereby certify that on this 6th day of December, 2019 I filed the foregoing with the
 Clerk of the Court, which will send a notice of electronic filing to all counsel of record using the
 CM/ECF system and includes:


                 Christopher M. Leh, #18886
                 Leh Law Group, LLC
                 8181 Arista Place, #100
                 Broomfield, Colorado 80021,
                 Phone: 303-327-1425
                 cleh@lehlawgroup.com


                                               s/ Mary E. Olsen_________




                                                  4
